Title: From Thomas Jefferson to Thomas MacDonogh, 1 December 1790
From: Jefferson, Thomas
To: MacDonogh, Thomas



Sir
Philadelphia Decemr. 1st. 1790

I am sorry that the short recess of the Executive happened at the time you were pleased to attend here with your Commission as Consul. I received your favour of November 8th. on the 23rd. of that month, together with your original Commission, which I exhibited to the President immediately on his return, and have now the honor to re-enclose it to you, together with the Exequatur, adding assurances of the respect with which I am Sir &c.
